Per Curiam,
This appeal is from an order awarding a preliminary injunction restraining the defendants from entering upon land of the plaintiffs or interfering with them in their use and enjoyment thereof. The errors assigned are to the admission of testimony and to the refusal of the court to dismiss the bill for want of jurisdiction in equity or to certify it to the law side of the court. The first will not be considered as the testimony is not set out in the assignments and the second is without merit. The bill was not an ejectment bill since it was alleged that the title of the land and the right of possession had been determined to be in the plaintiff by adjudications *18that were final and conclusive. This allegation was sustained by proof at the hearing. On an appeal from the granting or refusal of a preliminary injunction we do not consider the merits further than to determine whether there was reasonable ground for the action of the court: Delaware & Hudson Co. v. Olyphant Borough, 224 Pa. 387.
The appeal is dismissed at the cost of the appellant.